Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory H. Piesinger on 07/21/2022.

The claims have been amended as follows: 

Amend the beginning of claim 10 from “A method for creating aeronautical lift…” into “A method of creating an aeronautical lift…”.

Claims 1-9. (Cancelled).


Reasons for Allowance
Claims 10,17-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  none of the prior arts of record individually or in combination discloses or render obvious a method of creating an aeronautical lift as recited in the amended claim 10.
The closest prior arts of record is Colasante (US 8,967,965). Colasante discloses an apparatus and method for providing orthosonic lift by deflection includes a support surface and a wing surface in close proximity to the support surface. The space between the support surface and the wing surface defines a volume of air. An orthosonic lift generator causes the oscillating movement of air in the volume parallel to the wing surface. The oscillating movement of air results in a static air pressure on the wing surface of less than the ambient air pressure, resulting in a net force acting on the wing member.
Colasante individually or in combination with any other reference lacks to disclose or render obvious a method of creating an aeronautical lift by reducing downward air pressure on a top surface of a lifting device below upward air pressure on a bottom surface of said lifting device, said method comprising: moving a portion of said top surface of said lifting device downward without changing upward air pressure on said bot- tom surface of said lifting device; pointing said top surface of said lifting device in direction of desired said aeronautical lift; mounting a plurality of Capacitive Micromachined Ultrasonic Transducer (CMUT) cells on said top surface of said lifting device; applying a voltage pulse to said plurality of CMUT cells, wherein amplitude of said voltage pulse is sufficient to pull said movable surface of said plurality of CMUT cells into air gap of said plurality of CMUT cells; removing said voltage pulse from said plurality of CMUT cells; repeatedly said applying and said removing said voltage pulse at a rate sufficient to create desired said aeronautical lift; fabricating one or more said plurality of CMUT cells into a module, wherein said plurality of CMUT cells of said module are connected together and driven using said voltage pulse; placing one or more said modules in an enclosure; and attaching one or more of said enclosures to said lifting device as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior arts are made of record, but not relied up on for a rejection, due to their particular relevance to the claimed subject matter:
Baker (US 2016/0075548) discloses a multi-phased MEMS plate lowering and lifting system and method  wherein the system/method has a bottom plate structure supporting a conductive electrode. Electrode drive circuitry applies a relatively high level of a drive voltage signal between the electrode and a top plate (18) to produce an attractive electrostatic force between the top plate and the electrode sufficient to flex a spring structure and draw the top plate against the electrode and for later applying a relatively low level of the drive voltage signal to remove the attractive electrostatic force and allow the spring structure to peel a peripheral portion away from the electrode. Baker lacks to disclose a  method of creating an aeronautical lift with MEMS as recited in claim 10.
Rohling et al. (US 2012/0250454) discloses a method and system for shaping a capacitive micromachined ultrasonic transducer (CMUT) membrane wherein a bias voltage is asymmetrically applied to a membrane of the CMUT such that the membrane is directed to send ultrasonic waves that propagate along a propagation axis that is not parallel with a propagation axis along which ultrasonic waves propagate when the bias voltage is symmetrically applied to the membrane. In this way, the ultrasonic waves that are generated using a CMUT array can be physically steered to or focused on a target. Steering and focusing ultrasonic waves by altering the shape of the membrane by asymmetrically biasing the membrane reduces grating lobes and can also be used as part of an adaptive control system that can improve ultrasound image quality.
Rohling lacks to disclose a  method of creating an aeronautical lift with CMUT as recited in claim 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642